    Case: 4:20-cv-00865-ACL Doc. #: 3 Filed: 07/02/20 Page: 1 of 2 PageID #: 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DAMON SCOTT,                                    )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )            No. 4:20-CV-865-ACL
                                                )
STATE OF MISSOURI,                              )
                                                )
               Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff’s pro se complaint. The complaint

is defective because it has not been drafted on a Court-provided form. See Local Rule 2.06(A).

Moreover, plaintiff has neither paid the filing fee nor submitted an application to proceed in the

district court without prepaying fees or costs. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form Prisoner Civil Rights Complaint and a copy of the Court’s form Application to

Proceed in District Court without Prepaying Fees or Costs.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within twenty-one (21) days of the date of this Order. Plaintiff is advised that his

amended complaint will take the place of his original complaint and will be the only pleading that

this Court will review.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

an application to proceed in the district court without prepaying fees or costs within twenty-one

(21) days of the date of this Order.
    Case: 4:20-cv-00865-ACL Doc. #: 3 Filed: 07/02/20 Page: 2 of 2 PageID #: 8




       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this 2nd day of July, 2020.




                                                  ABBIE CRITES-LEONI
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
